EXHIBIT 21 List of Subsidiaries as at December 31, 2011 Each of the following subsidiaries is wholly-owned by the Registrant. Legend International Holdings Limited* Legend Diamonds Pty Ltd* Teutonic Minerals Pty Ltd* Alexya Pty Ltd Paradise Phosphate Pty Ltd * These entities are inactive. Each of the following subsidiaries is partly-owned by the Registrant. North Australian Diamonds Ltd (50.69%) Striker Diamonds Pty Ltd* Merlin Diamonds Pty Ltd* * Wholly owned subsidiaries of North Australian Diamonds Ltd 77
